Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
Claims 1-23 are pending in the current application. 

Response to Amendment
Applicant’s amendment of 4/18/22 does not render the application allowable.

Status of the Rejections
All rejections from the previous office action are maintained.
New grounds of rejection under 35 USC 103(a) are necessitated by the amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 9, 12-13, 16 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Premendra (US 20120211352) in view of Sieck (US 5527439).
As to claim 1, Premendra discloses a rotary cathode assembly comprising:
A cathode having a tube shape and defining a hollow center (abstract; figures 11a/b: cathode 305);
A rotary magnet subassembly within the hollow center of the cathode (figure 11A: magnets 307 rotatable about axis ‘x’);
The magnet subassembly having a first magnet with a first strength and a second magnet with a second lesser strength (paragraph 50: magnets 307 1-4 with different magnetic strengths [moments]);
The first and second magnets are rotatable between a first position with the first magnet in sputtering position and a second position with the second magnet in a sputtering position (paragraphs 49-50: rotation of magnet into non-shielded position for use; figures 11a-b).

Premendra, while disclosing a cylindrical rotary sputtering target with magnetron structure inside the target for deposition, is silent as to a shield surrounding the cathode and exposing a portion of the cathode.
Sieck discloses a cylindrical rotary sputtering target with magnetron structure (abstract; col 1 lines 7-10).  Sieck also discloses knowledge in the art of using a cylindrical shield surrounding the sputtering cathode having an opening exposing a portion of the cathode (figure 1: shield 38 and 40) to prevent undesired condensation on non-sputtering regions of the target and structure to prevent arcing (col 6 lines 7-14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a surrounding shield with opening, as disclosed by Sieck, in the system of Premandra, because this prevents arcing (Sieck at col 6 lines 7-14).
As to claim 2, Sieck discloses the shield is floating (col 3 lines 34-36).
As to claim 5, Sieck discloses a substrate in front of the shield opening (figure 1: substrate 22).
As to claim 9, Premandra discloses the cathode has a circular cross section (figure 11: cathode 305).

As to claim 12, Premendra discloses a coating system comprising:
A coating chamber (figure 1: chamber 1);
A cathode within the chamber having a tube shape and defining a hollow center (abstract; figures 11a/b: cathode 305);
A rotary magnet subassembly within the hollow center of the cathode (figure 11A: magnets 307 rotatable about axis ‘x’);
The magnet subassembly having a first magnet with a first strength and a second magnet with a second lesser strength (paragraph 50: magnets 307 1-4 with different magnetic strengths [moments]);
The first and second magnets are rotatable between a first position with the first magnet in sputtering position and a second position with the second magnet in a sputtering position (paragraphs 49-50: rotation of magnet into non-shielded position for use; figures 11a-b).

Premendra, while disclosing a cylindrical rotary sputtering target with magnetron structure inside the target for deposition, is silent as to a shield surrounding the cathode and exposing a portion of the cathode.
Sieck discloses a cylindrical rotary sputtering target with magnetron structure (abstract; col 1 lines 7-10).  Sieck also discloses knowledge in the art of using a cylindrical shield surrounding the sputtering cathode having an opening exposing a portion of the cathode (figure 1: shield 38 and 40) to prevent undesired condensation on non-sputtering regions of the target and structure to prevent arcing (col 6 lines 7-14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a surrounding shield with opening, as disclosed by Sieck, in the system of Premandra, because this prevents arcing (Sieck at col 6 lines 7-14).

As to claim 13, Sieck discloses the shield is floating (col 3 lines 34-36).
As to claim 16, Sieck discloses a substrate in front of the shield opening (figure 1: substrate 22).
As to claims 22-23, Sieck discloses the substrate passing in front of the shield such that there is line-of-sight path from the surface of the cathode to the substrate (figure 1: deposition onto substrate 22 from cathode surface area 30).

Claims 3-4 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Premandra in view of Sieck, as applied to claims 1 and 12 above, and further in view of Ohkawa (US 6375860).
As to claims 3-4 and 14-15, Premandra discloses knowledge in the art of providing a magnet with a higher magnetic moment and lower magnetic moment (strength), as discussed above, the magnets for controlling the plasma distribution adjacent the cathode (paragraph 3-5), but is silent as to specific measurement values of the field strength.
Ohkawa discloses a plasma process in which a magnetic field is generated to control the plasma (abstract; claim 1-2) and field strengths from 10 to 500 gauss are generated to obtain the desired plasma control (claim 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use known magnet strengths to control plasma characteristics, including values at the top and bottom of the range of Ohkawa such as 10 to 100 and 50 to 500, as these values are fully within the disclosed range of Ohkawa and would meet the requirements of having mangets of higher and lower strength as required by Premandra.

Claims 6-7 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Premandra in view of Sieck, as applied to claims 5 and 16 above, and further in view of Tamagaki (US 20100187104).
As to claims 6-7 and 17-18, Sieck discloses movement of the substrate (col 4 lines 32-34), but is silent as to specific linear and rotational movement.
Tamagaki discloses a sputter film formation apparatus in which a cylindrical cathode with internal magnet for deposition onto a substrate (paragraph 34, figure 1).  Tamagaki also discloses knowledge in the art of rotational or linear motion of a substrate to evenly deposit on a plurality of substrates (paragraph 57).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use linear or rotational movement, as disclosed by Tamagaki, in the system of Premandra in view of Sieck, because this allows for uniform deposition onto a plurality of substrates (Tamagaki at paragraph 57).


Claims 8 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Premandra in view of Sieck as applied to claims 1 and 12 above, and further in view of Heinrich (US 20100012487).
As to claims 8 and 19, Premandra discloses a rotating cathode and rotating magnet system, but is silent as to the specific mechanism to rotate the magnets.
Heinrich discloses a cylindrical cathode with internal magnetron in which an end block system is used to house feed throughs and mechanical necessities including rotational means including an electric motor for rotation (abstract; paragraph 7/claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an electric motor to effect rotation, as disclosed by Heinrich, in the system of Premandra in view of Sieck, because this allows for a known, effective mechanism for rotation within a cathode deposition system (Heinrich at paragraph 7).

Claims 10-11 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Premandra in view of Sieck, as applied to claims 1 and 12 above, and further in view of Chistyakov (US 6896773).
As to claims 10-11 and 20-21, the manner of operating a device does not differentiate an apparatus claim from the prior art.  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structure limitations of the claim.  MPEP 2114.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).   Premandra and Sieck, as discussed above, disclose a cathode with power source, but are silent as to the capabilities or adjustability of the power supply.
Chistyakov discloses a sputtering apparatus in which an adjustable power supply is used to obtain a higher sputtering yield (abstract), the power supply capable of current from 0.1 to 100 A and voltage from 100-5000V (figure 5D; col 10 lines 54-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an adjustable power supply, as disclosed by Chistyakov, in the system of Premandra and Sieck, because this supply allows for effective, high yield deposition (Chistyakov at abstract).

Response to Arguments
Applicant argues in the remarks that the instant claims are not anticipated by Premendra in view of Sieck because Sieck, as relied upon for its knowledge in the art of a shield with opening for a rotating cylindrical cathode structure, does not disclose a shield that “would allow exposing one magnetic component while hiding the other.”  This argument, while entirely accurate in describing the shield of Sieck, is not found persuasive because it relies on a feature that is not actually contained within the instant claims.  While the instant specification contains support for a shield that exposes one magnetic component ‘while hiding the other’, the instant claims requires a shield with an access opening, and the ability to rotate a first and second magnetic component to a first position and second position with first and second magnetic components facing the access opening.  Nothing in the claims requires the magnet not called for as facing the access opening being ‘hidden’ or ‘shielded’ by the shield.
Additionally, for the purposes of compact prosecution, references exist disclosing knowledge in the art of shielding structures which, when combined with Premendra, would disclose the shielding structure described in the instant specification.  For example, Hollars (US 6488824) at figure 2C illustrates shield 16 with an opening only at the active magnet location for ‘directed’ sputter deposition, and Kirs (US 5108574) at figures 2-3 discloses shield 69 surrounding the cathode with opening 29 at the active magnet location.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON BERMAN/Primary Examiner, Art Unit 1794